REQUESTED BY: Henry D. Smith, M.D., M.P.H., Director of Health
Do the provisions of Neb.Rev.Stat. § 43-512.06 (Reissue 1978) supersede those of Neb.Rev.Stat. § 71-629 (Reissue 1976) and thus require the Bureau of Vital Statistics to release copies of paternity acknowledgments, acquired under 71-628
for the purpose of locating absent parents?
No.
Neb.Rev.Stat. § 71-628 (Reissue 1976) provides for the legitimation of any child by the subsequent marriage of its parents upon the receipt of a certified copy of the marriage certificate and a statement of the husband acknowledging paternity. It further provides for the issuance of a certificate of birth in the new name of the child. Section 71-629
provides that such certified copy may be furnished upon request by the Director of Health, through the Bureau of Vital Statistics but that the evidence upon which the new certificate is made and the original certificate of birth shall be available for inspection only upon the order of a court of competent jurisdiction.
Arguably, Neb.Rev.Stat. § 43-512.06 (Reissue 1978) is an exception to the confidentially provision of § 71-629 but only for the limited purpose expressed therein. If the limited purpose is not served then the exception would not apply. We believe that a statement as to acknowledgement of paternity in the legitimation of a child does not serve the purpose of locating absent parents, determining income or employment in the collection of child support. The new certificate which legitimizes the child sets out the parents and thus shows those who have an obligation to support. We do not see how the acknowledgement of paternity on which that certificate was based could be relevant to obtaining the limited information out in § 43-512.06.
Therefore, it is our opinion that § 43-512.06 does not supersede § 71-629 and that the acknowledgement of paternity should be available for inspection only upon a court order.
Very truly yours, PAUL L. DOUGLAS Attorney General Royce N. Harper Assistant Attorney General APPROVED:Paul L. Douglas
Attorney General